DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to method (i.e., a process), claims 8-13 are directed to a non-transitory computer-readable medium (i.e., manufacture), and claims 14-20 are directed to a server (i.e., apparatus). Accordingly, claims 1-20 are all within at least one of the four statutory categories.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in 
Representative independent claim 2 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method comprising: 
obtaining participant sentiment data including at least one of: a text conversation between a participant and an investigator in a clinical trial; a video conversation between the participant and the investigator; and the participant's social network information; 
extracting and normalizing a sentiment score from the participant sentiment data; 
generating a compliance score for the participant by using a trained regressor on at least the sentiment score; 
comparing the compliance score to a lower threshold and to a higher threshold; 
selecting an action from a decision tree, the decision tree comprising: 
in case the compliance score is less than the lower threshold, updating a principal investigator's dashboard with the compliance score; 
in case the compliance score is greater than or equal to the lower threshold and less than or equal to the higher threshold, updating the principal investigator's dashboard with a deviation alert and the compliance score; and 
in case the compliance score exceeds the higher threshold, sending a termination alert to the principal investigator's dashboard and terminating the participant's involvement in the clinical trial; and 
facilitating the action.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because predicting participant drop-out and compliance scores and managing clinical trials amounts to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because a person can practically perform the underlined limitations mentally with/without a physical aid. See MPEP 2106.04(a)(2)(III)(A).
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 6-7, 13, and 19-20 further define the at least one abstract idea identified above (and thus fail to make the abstract idea any less abstract) as these claims specify generating scores for participants and comparing the scores to a threshold for termination in the clinical trial.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. A method comprising: 
obtaining participant sentiment data including at least one of: a text conversation between a participant and an investigator in a clinical trial; a video conversation between the participant and the investigator; and the participant's social network information; 
extracting and normalizing a sentiment score from the participant sentiment data; 
generating a compliance score for the participant by using a trained regressor on at least the sentiment score; 
comparing the compliance score to a lower threshold and to a higher threshold; 
selecting an action from a decision tree, the decision tree comprising: 
in case the compliance score is less than the lower threshold, updating a principal investigator's dashboard with the compliance score; 
in case the compliance score is greater than or equal to the lower threshold and less than or equal to the higher threshold, updating the principal investigator's dashboard with a deviation alert and the compliance score; and 
in case the compliance score exceeds the higher threshold, sending a termination alert to the principal investigator's dashboard and terminating the participant's involvement in the clinical trial; and 
facilitating the action.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation of using a trained regressor, the Examiner asserts these limitations amount to more than a recitation of the words "apply it" (or an equivalent) because they attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Regarding the additional limitation of obtaining participant sentiment data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network - See MPEP 2106.05(d)(II) i.e. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 8 & 14 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, claims 1, 8 & 14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 5-7, 9, 12-13, 15, & 18-20 are drawn to using a trained regressor for generating a compliance score. The Examiner asserts these limitations amount to more 
Claims 3-4, 10-11, & 16-17 are drawn to using natural language processing, facial recognition, and pitch analysis to extract a sentiment score. The Examiner asserts these limitations amount to more than a recitation of the words "apply it" (or an equivalent) because they attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the processor amounts to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Regarding the additional limitation of receiving data from a terminal which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data and outputting the data for display on a website which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01 (I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. See MPEP 2161.01 (I) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). “In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1). The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. See MPEP 2161.01(1)
With regard to claims 1, 8, and 14, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method, CRM, or system capable of “extracting and normalizing a sentiment score from the participant sentiment data”.
The Examiner was unable to find support for the above limitations in the disclosure as a whole. The claims recite that participant sentiment data is obtained and then a sentiment score is extracted from the sentiment data. The Examiner asserts that “extracting and normalizing a sentiment score from the participant sentiment data” is described in paras. 25-28 but these paragraphs merely describe encoding, extracting, and normalizing variables that include various sentiment scores. The above referenced paragraphs do not adequately describe how the sentiment scores are actually extracted and generated from the sentiment data itself. Appropriate clarification and correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shriberg (US20190385711) in view of Shah (WO2004038560A2).
As per claim 1, Shriberg teaches a method comprising: 
obtaining participant sentiment data including at least one of: a text conversation between a participant and an investigator in a clinical trial; a video conversation between the participant and the investigator; and the participant's social network information (para. 153: social data obtained for patient); 
extracting and normalizing a sentiment score from the participant sentiment data (Fig. 23C; para. 330-331: patient score can be extracted and calibrated using the combined data sources); 

comparing the compliance score to a lower threshold and to a higher threshold (para. 427: score compared against thresholds); 
selecting an action from a decision tree, the decision tree comprising: 
in case the compliance score is less than the lower threshold, updating a principal investigator's dashboard with the compliance score (para. 14, 56, 427: system updates score display in real time; system compares score against threshold of .5); 
in case the compliance score is greater than or equal to the lower threshold and less than or equal to the higher threshold, updating the principal investigator's dashboard with a deviation alert and the compliance score (para. 14, 70, 56, 427: system updates score display in real time; system compares score against threshold of .5; system updates report indicative of the mental state of the subject); and 
Shriberg does not expressly teach in case the compliance score exceeds the higher threshold, sending a termination alert to the principal investigator's dashboard and terminating the participant's involvement in the clinical trial; and facilitating the action.
Shah, however, teaches to comparing a compliance metric against another threshold of 3, alerting a user if the metric exceeds the threshold and dropping the subject from the clinical trial (para. 38-39, 42). Shah also teaches to utilizing a dashboard to display relevant data to users such as alerts (para. 42). 

As per claim 2, Shriberg and Shah teach the method of claim 1. Shriberg teaches wherein the trained regressor generates the compliance score (para. 329-331, 430: system uses machine learning algorithm to generate score with confidence value) and also displays which factors contribute more to the compliance score (para. 174: descriptors displayed to user via report).
As per claim 3, Shriberg and Shah teach the method of claim 1. Shriberg teaches wherein the sentiment score is extracted from the participant sentiment data using natural language processing (para. 36, 284-285: NLP used to generate score).
As per claim 4, Shriberg and Shah teach the method of claim 1. Shriberg teaches wherein the sentiment score is extracted from the participant sentiment data using at least one of facial recognition and pitch analysis (para. 36, 284-285: acoustic output used to generate score).
As per claim 5, Shriberg and Shah teach the method of claim 1. Shriberg teaches further comprising using the trained regressor on a combination of the sentiment score with at least one of the participant's clinical trial app tracking data, the participant's accomplished checkpoint history, and the participant's clinical trial schedule modifications (para. 159, 307-308: system uses data from multiple sources including list of medical encounters to generate score via machine learning models).
Claims 8-12 recite substantially similar limitations as those already addressed in claims 1-6, and, as such, are rejected for similar reasons as given above.
.

Claims 6-7, 13, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shriberg (US20190385711) in view of Shah (WO2004038560A2) as applied to claims 1, 8, and 14 above, and in further view of Shiffman (US Patent Publication US20060184493A1).
As per claim 6, Shriberg & Shah teach the method of claim 1 further comprising: generating a dropout score for the participant by using the trained regressor on the sentiment score (Shriberg – para. 308: machine learning models output multiple scores).
Shriberg & Shah do not expressly teach comparing the dropout score to a dropout threshold; and in response to the dropout score being less than the dropout threshold, sending an alert to the principal investigator's dashboard with the dropout score.
Shiffman, however, teaches to comparing a compliance metric to a threshold and sending the data in a database for display (para. 81). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Shiffman with Shriberg & Shah based on the motivation of conservation of resources by avoiding non-producing clinical trial participants (Shiffman – para. 7).
As per claim 7, Shriberg & Shah teach the method of claim 1 further comprising: generating a dropout score for the participant by using the trained regressor on the 
Shriberg & Shah do not expressly teach comparing the dropout score to a dropout threshold; and in response to the dropout score exceeding the dropout threshold, terminating the participant's involvement in the clinical trial.
Shiffman, however, teaches to comparing a compliance metric to a threshold and sending the data in a database for later use (para. 81). Shiffman further teaches to determining that the user is noncompliant based on the threshold and terminating the user from the trial (claim 28; para. 57, 58, 63).
The motivations to combine the above mentioned references are discussed in the rejection of claim 6, and incorporated herein.
Claims 13 & 19 recite substantially similar limitations as those already addressed in claim 6, and, as such, are rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jonathan Ng/           Primary Examiner, Art Unit 3619